Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 7, 9, 12-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Duan et al. (US 2013/0267788, hereinafter Duan) in view of Wu et al. (US 2010/0243342, hereinafter Wu) in view of Kwok (US 5,280,276).
	With respect to independent claims 1, 13, 18, 19 Duan discloses a method and apparatus for moving a capsule inside a patient’s body using a spherical external magnet that applies rotating magnetic force to the internal dipole magnet in the capsule (see abstract, see fig. 1, see figs. 8, 12, 13 below, see para. 0028, 0030).
	Duan discloses that the magnet ball 602 (or 1102 as described in Fig. 12) is rotated and moved along an axis and the capsule moves along (see para. 0035, “the capsule 600 is more-or-less somersaulted along a movement path (indicated by arrow v). The external magnet 602 is rotated and moved laterally along the movement path v. The resultant magnetic forces exerted between the external magnet and the capsule dipole cause the support point 604 to alternate end-over-end as the capsule 600 moves along the movement path v.”).
	Duan discloses the use of magnetic dipole sensors (see sensors 104, but multiple magnetic dipole sensors throughout the disclosure) that detect the x-, y-, z- axis of magnetic field of the external magnet (see Fig. 3, para. 28).  Although, the sensors in Duan are within the capsule, one skilled in the art would have readily found obvious that having such sensors place proximal to the magnetic ball would have been obvious since they detect the external magnet dipole magnetization and would have been an obvious engineering design choice. It should be noted that such dipole orientation sense by the sensors is sent back and forth the sensors and circuitry through RF communication (see para. 0028).
	Duan further teaches that the external spherical magnet is control by a robotic arm (see Fig. 13, para. 0034, “Preferably, a robot is used to control the movement of the external magnet 400”, para. 0037)
	

    PNG
    media_image1.png
    518
    1104
    media_image1.png
    Greyscale


                      
    PNG
    media_image2.png
    497
    467
    media_image2.png
    Greyscale

	However, although Duan teaches a rotator that controls the spherical ball (see Fig. 12, 13) Duan fails to explicitly teach having a plurality of rotators in external contact and in compliance against the spherical ball. 
	Wu in the field of endeavor of omni-wheels based driving mechanism to rotate a sphere discloses that a driving mechanism 100 in which external omni-wheels (see wheels 2, 3, 4, 5) are pressed against sphere 1 to drive its rotation (see Figs. 1, 3 see para. 0025-0028).

    PNG
    media_image3.png
    646
    1140
    media_image3.png
    Greyscale

	It would have been obvious to one skilled in the art at the time of the invention to modify Duan such that the movement of the sphere could be done with omni-wheels in external contact with the sphere as disclosed by Wu.  Such a modification using external independently movable omni-wheels will allow the sphere to be rotated with a higher efficiency since the omni-wheels can be moved spherically, the friction is reduced.  
	However, Duan in view of Wu fail to explicitly teach that the plurality of rotators are linearly independent to produce omnidirectional variable rotation.
	Kwok in the same field of endeavor in the subject of rotation of sphererical element using rotators, discloses a tracking spherical ball 32 that can omnidirectionally rotate by using 3 rotators (see Fig. 5 below, see col. 3, lines 54-56, “Three bearings 7 are mounted on the bearing holder 6 around an aperture in the center of the bearing holder 6. These bearings 7 support the tracking ball 32 without restricting its rotation in any direction.”
	Therefore, it would have been obvious to one skilled in the art at the time of the invention such that the omnidirectional configuration of the rotors 7 provided by Kwok be applied to the Duan in view of Wu because doing so will allow for the sphericall ball to be rotated in any direction without restrictions (Kwok (col, 3, lines 54-55). 
	
    PNG
    media_image4.png
    217
    603
    media_image4.png
    Greyscale


Claims 5-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Duan et al. (US 2013/0267788, hereinafter Duan) in view of Wu et al. (US 2010/0243342, hereinafter Wu) in view of Kwok (US 5,280,276), as applied to claim 1, in further view of Baker et al. (US 6,501,458).
	Regarding claim 5, Duan in view of Wu in view of Kwok the device of claim 1, but fail to disclose having a magnetic field sensor proximal to the spherical magnetic body to measure a dipole orientation of the spherical magnetic body.
	Baker discloses a method and apparatus in which a sphere with elements 22, 24 within it is provided and further a magnetic sensor 26 or sensors (col. 5, 

    PNG
    media_image5.png
    488
    899
    media_image5.png
    Greyscale

		It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a sensor to detect the sphere polarity through magnetic field determination because doing so will allow for determine the rotation of the sphere and therefore a feedback to control further apparatuses without for the user to directly contact the control sphere.

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Duan et al. (US 2013/0267788, hereinafter Duan) in view of Wu et al. (US 2010/0243342, hereinafter Wu), as applied to claim 1, and in further view of Karasawa et al. (US 2009/0082627, hereinafter Karasawa).

	Karasawa is also related to endoscope systems (para [0031]) and teaches a nonspherical permanent magnet (25) encapsulated in a spherical structure (para [0039]). 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the spherical magnetic body of Duan in view of Wu as a nonspherical permanent magnet encapsulated in a spherical structure as taught by Karasawa to provide a known housing method for housing a known cylindrical magnet while allowing spherical rotation as a ball joint as disclosed in Karasawa (see Karasawa para [0050]-[0052]).
	
	Claims 10-11 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Duan et al. (US 2013/0267788, hereinafter Duan) in view of Wu et al. (US 2010/0243342, hereinafter Wu), as applied to claim 9, and in further view of Nunes et al. (US 5,964,124, hereinafter Nunes).
	Regarding claims 10-11, Duan in view of Wu the device of claim 1, but fail to disclose that a cutout in the arm is filled with a compliant material.
	Nunes related to robotic tooling discloses a robotic arm the arm has two support arms (see both ends of element 20a, as interpreted) in which they have a cutout in which a flexible material 56 having a serpentine form are received within the cutouts (see Fig. 4, col. 3, lines 54-60).


Response to Arguments
Applicant’s arguments filed 11/12/2020 have been fully considered, however they are moot in view of the rejection set forth above based on new references in view of the filed amendments.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-37182718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793